United States Court of Appeals
                             For the Eighth Circuit
                        ___________________________

                                No. 19-2790
                        ___________________________

                              Theresa Marie Barbero

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

                       Wilhoit Property Management, Inc.

                       lllllllllllllllllllllDefendant - Appellee
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Springfield
                                  ____________

                           Submitted: February 26, 2020
                              Filed: March 2, 2020
                                 [Unpublished]
                                 ____________

Before GRUENDER, WOLLMAN, and STRAS, Circuit Judges.
                       ____________

PER CURIAM.

      Theresa Barbero, proceeding pro se, brought this civil action against Wilhoit
Property Management, Inc., the owner of an apartment building where she briefly
lived. The district court 1 dismissed her complaint and denied her request to amend
it.

       We conclude that dismissal was proper. See Hopkins v. City of Bloomington,
774 F.3d 490, 491 (8th Cir. 2014) (stating that we apply de-novo review to the grant
of a motion to dismiss for failure to state a claim). Barbero’s proposed amendments
would not have fixed the problems with her complaint, so it would have been futile
to give her leave to amend it. See Plymouth Cty. v. Merscorp, Inc., 774 F.3d 1155,
1160 (8th Cir. 2014) (explaining that a determination of futility is a legal conclusion
subject to de-novo review); Reuter v. Jax Ltd., 711 F.3d 918, 922 (8th Cir. 2013)
(noting that futility is a sufficient reason to deny leave to amend). We accordingly
affirm the judgment of the district court. See 8th Cir. R. 47B.
                          ______________________________




      1
      The Honorable Stephen R. Bough, United States District Judge for the
Western District of Missouri.
                                         -2-